          Case 2:19-cv-01181-GMN-BNW Document 19
                                              18 Filed 12/02/20
                                                       11/30/20 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov
7    Attorneys for Defendants
     William Kuloloia and Jennifer Nash
8

9

10                               UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12   Gerardo L. Perez,                                Case No. 2:19-cv-01181-GMN-BNW
13                  Plaintiff,
                                                   DEFENDANTS’ UNOPPOSED MOTION
14   v.                                            TO EXTEND STAY FOR SETTLEMENT
                                                     PURPOSES (SECOND REQUEST)
15   Jennifer Nash, et al.,
16                  Defendants.

17         Defendants William Kuloloai and Jennifer Nash (collectively “Defendants”) the

18   Office of the Attorney General, by and through counsel, Aaron D. Ford, Attorney General

19   for the State of Nevada, and Wade J. VanSickle, Deputy Attorney General, hereby move to

20   extend the stay for an additional forty-five (45) days for settlement purposes.

21         On June 18, 2020, the Court issued an order staying the case for ninety (90) days so

22   that the parties could participate in an early mediation conference. ECF No. 4. On August

23   4, 2020, the Court extended the stay until two (2) days after the Inmate Early Mediation

24   Conference (EMC), October 20, 2020. ECF No. 9

25         On October 16, 2020, as a result of the early mediation conference, the parties

26   reached an agreement in which this matter will be dismissed. ECF No. 15. The Court also

27   ordered the settlement documents to be filed by November 30, 2020. Id.

28


30                                           Page 1 of 3
          Case 2:19-cv-01181-GMN-BNW Document 19
                                              18 Filed 12/02/20
                                                       11/30/20 Page 2 of 3


1          On October 19, 2020, Defendants filed an Unopposed Motion to Extend Stay for
2    Settlement Purposes (First Request) moving the Court to extend the stay forty-five (45)
3    days, or until December 4, 2020. ECF No. 16.
4          On October 23, 2020, the Court issued an order extending the stay until December
5    4, 2020. ECF No. 17.
6          Plaintiff was recently transferred from Saguaro Correctional Center (SCC) in Eloy,
7    Arizona to High Desert State Prison (HDSP) in Indian Springs, Nevada. Furthermore, in
8    compliance with Governor Steve Sisolak’s latest mandates, the Office of the Attorney
9    General has limited access to its mail room. These two factors have delayed the Parties’
10   efforts in executing and filing the stipulation and order for dismissal.
11         Therefore, Defendants request that the stay be extended an additional forty-five (45)
12   days, from December 4, 2020, to January 18, 2021.
13         DATED this 30th day of November, 2020.
14                                           AARON D. FORD
                                             Attorney General
15
                                             By:    /s/ Wade J. VanSickle
16                                                  Wade J. VanSickle (Bar No. 13604)
                                                    Deputy Attorney General
17                                                  Attorneys for Defendants
18    IT IS SO ORDERED.
19
      IT IS FURTHER ORDERED that in light of
20    the parties' settlement, all pending motions in
      this case, (ECF Nos. 3, 7-8, 10-11, 13), are
21    DENIED without prejudice as moot.
22
      Dated this __
                 2 day of December, 2020.
23

24

25
      ___________________________________________
26    Gloria M. Navarro, District Judge
      UNITED STATES DISTRICT COURT
27

28


30                                            Page 2 of 3
          Case 2:19-cv-01181-GMN-BNW Document 19
                                              18 Filed 12/02/20
                                                       11/30/20 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on November 30, 2020, I electronically filed the foregoing DEFENDANTS’
4    MOTION TO EXTEND STAY (SECOND REQUEST) via this Court’s electronic filing
5    system. Parties that are registered with this Court’s electronic filing system will be served
6    electronically.
7          Gerardo Perez (NDOC #85720)
           High Desert State Prison
8          P.O. Box 650
           Indian Springs, NV 89070
9          HDSP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
10
                                             /s/ Sheri Regalado
11                                           Sheri Regalado, an employee of the
                                             Office of the Nevada Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                           Page 3 of 3
